MEMORANDUM **
Michael Roger Yates appeals from the 204-month sentence imposed following his guilty-plea conviction for armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d), and brandishing a firearm in furtherance of a violent offense, in violation of 18 U.S.C. § 924(c)(1)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Yates contends that the district court procedurally erred by failing to consider the factors listed in 18 U.S.C. § 3553(a) and by failing to adequately explain the sentence imposed. We conclude that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.